Citation Nr: 1428639	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-21 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for hyperuricemia, asymptomatic, with gout of the left ankle, right thumb, right knee, and right big great toe (hereinafter "hyperuricemia with gout").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the RO in Albuquerque, New Mexico.

The Board previously remanded this case in March 2013 and December 2013 for further development.  It is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

The Veteran was afforded a VA examination for his hyperuricemia with gout in May 2013.  However, at that time, the examiner noted that while the Veteran may have had flare-ups of gout per his oral history, he had no radiologic evidence of gout.  The examiner did observe that he had evidence of osteoarthritis and degenerative joint disease.  The Veteran was previously diagnosed with gout in 2005 and has been treated for it since.

Due to the discrepancy in his diagnosis, it is unclear whether there has been an actual change in diagnosis with respect to the Veteran's service-connected hyperuricemia with gout or whether the osteoarthritis and degenerative joint disease represent separate and distinct disabilities.  See 38 C.F.R. § 4.13 (2013).

In light of the uncertain medical evidence regarding the Veteran's currently diagnosed service-connected disability, a new VA examination is required prior to adjudication of this claim.  See Jones v. Principi, 3 Vet. App. 396, 401 (1992) (holding that the Board must remand for a new examination where the evidence does not indicate how much of the veteran's disability is due to his service-connected condition and how much is due to his non-service-connected condition); cf. Tatum v. Shinseki, 23 Vet. App. 152, 158-59 (2009) (holding that the Board's finding that a rating reduction for service-connected peptic ulcers was proper where the Veteran no longer had active ulcers was in error because the Veteran had other gastrointestinal diagnoses that the Board should have considered rating under a new diagnostic code as a change in the diagnosis of the service-connected disability).

In addition, all recent treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from ABQ Health Partners (AHP Gibson), dated since December 2012.

2.  Make arrangements to obtain the Veteran's treatment records from the VA Medical Center in Albuquerque, New Mexico, dated since April 2013.

3.  Thereafter, schedule the Veteran for a VA examination with the appropriate specialist (i.e., a rheumatologist) to determine the nature and extent of his service-connected hyperuricemia with gout.  All indicated tests and studies are to be performed.  After examination of the Veteran and review of the claims file and examination results, the examiner should provide opinions as to the following:

(a) List all diagnoses with respect to the Veteran's joints.  Specifically, address whether he has a current diagnosis of hyperuricemia with gout.  Please comment on the Veteran's previous diagnosis and treatment for hyperuricemia with gout, as well as the May 2013 VA examiner's finding that the Veteran does not have gout.

(b) If the Veteran is not currently diagnosed with hyperuricemia with gout, address whether any other diagnosis provided represents a change in diagnosis from the hyperuricemia with gout that was service-connected since June 1972.  Explain whether the change in diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.

(c) If the Veteran is diagnosed with hyperuricemia with gout as well as other disabilities, state whether the Veteran's service-connected symptoms may be differentiated from the non-service connected disabilities and their symptoms.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(d) The following issues must be also specifically addressed:

(i)  Does the Veteran's hyperuricemia with gout manifest as an active process? If so, how many incapacitating exacerbations does the Veteran have each year? Is it totally incapacitating? Do the combination of symptoms result in a definite or severe impairment of health? Does the Veteran have weight loss or anemia attributable to hyperuricemia with gout?

(ii) If the symptoms of hyperuricemia with gout are residuals of previous attacks, then the examiner is asked to list each joint that is affected, including range of motion measurements and discussions of functional loss. Comment specifically on whether there are residuals in both knees, both ankles, both wrists, both hands, and both feet.

A clear rationale for all opinions must be provided, as well as a discussion of the facts and medical principles involved.

4.  Following completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the claim in light of all the additional evidence.  If the benefits sought are not granted, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



